Title: To Thomas Jefferson from Robert Gourlay, 26 July 1802
From: Gourlay, Robert
To: Jefferson, Thomas


          
            Sir.
            Virginia Coffee HouseLondon July 26th. 1802—
          
          I was favor’d with yours of 30th. March, & have Communicated the Contents to Mr. Jenings, who begs me to forward you his best respects.—I have lately had a letter from Philip L. Grymes Esqr. respecting the Guardianship of Windham & Sisters.—I hope soon to see his Bills on me for the amount of their Cash in my hands, about £600 Stg.—
          I am Sir—Yours most respectfully,
          
            R. Gourlay—
          
        